Citation Nr: 0640205	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from April 1956 to May 1976.  He died 
in March 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Northern 
Little Rock, Arkansas which denied the claims on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran's cause of death 
should be service- connected.  The death certificate 
indicates that he died in March 2003 with the immediate cause 
of death as pneumonia due to or as a consequence of pulmonary 
fibrosis which was due to or as a consequence of chronic 
obstructive pulmonary disease (COPD).  The appellant's 
representative contends that the veteran's pulmonary 
pathology that led to is death was either as a result of in-
service exposure to Agent Orange or asbestos.  The Board 
notes that a March 2003 medical record of treatment shortly 
before his death indicated a history of the veteran having 
worked in shipyards where he thought he was exposed to 
asbestos.  This record also noted possible exposure to Agent 
Orange while in Vietnam.  A June 2005 medical opinion noted 
that it was possible that Agent Orange could have either led 
to the veteran's interstitial fibrosis or could have 
exacerbated the pulmonary interstitial fibrosis that led to 
his death.  

The veteran's service records do reflect that he served in 
Vietnam, and thus was exposed to Agent Orange but are not 
clear as to whether there was exposure to asbestos.  There 
are no service personnel records in the claims file aside 
from his DD Forms 214.  Thus, there is no way to confirm 
whether the veteran, who appears to have served in the Army, 
actually worked in shipyards where he may have been exposed 
to asbestos.  

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases, which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, 
M21-1.  In this regard, VA must analyze the veteran's claim 
of entitlement to service connection for residuals of 
asbestos exposure under these administrative protocols.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that, while the veteran, as a 
layperson, was not competent to testify as to the cause of 
his disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  McGinty, 4 Vet. App. at 432.

Furthermore, a medical opinion has yet to be provided 
indicating as to whether it is likely as not that the 
veteran's death was caused by a pulmonary pathology caused by 
in-service exposure either to Agent Orange or asbestos based 
on review of the pertinent evidence in the claims file.  
Although it has not been alleged that the veteran's death was 
due to a disease that is presumptive to Agent Orange 
exposure, the appellant may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 
Vet. App. 164, 167 (1999).  In light of the June 2005 medical 
opinion that raises the possibility of such direct causation 
in this case, clarification is warranted.  

In the present case, the Board finds that VA's duty to assist 
includes obtaining pertinent information on his service 
duties to include whether they involved possible exposure to 
asbestos, post-service employment, non-VA and VA treatment 
records, and providing a medical opinion when necessary for 
an adequate determination.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial effective date.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the appellant a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish effective dates, if the claims 
are granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the appellant to provide any evidence in 
her possession that pertains to her 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2. The AMC should obtain the veteran's 
service personnel records from the 
National Personnel Records Center.  
Thereafter the AMC should forward the 
service personnel records to the U.S. 
Army Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri for an opinion as to whether the 
veteran was exposed to asbestos while on 
active duty from May 1956 to May 1976, 
due to his service, which included 
service in Vietnam.  If no such opinion 
can be given, the service department 
should so state and give the reason why.  
All records, once obtained, must be 
permanently associated with the claims 
folder.

3. The AMC should ask the appellant to 
provide detailed information on post-
service evidence of the veteran's 
occupational or other asbestos exposure, 
if any.  

4  After completion of 1 through 3 above, 
the AMC should forward the claims file to 
an appropriate specialist to clarify the 
nature, time of onset, and etiology of 
any diagnosed lung disorder found to have 
led to or accelerated the veteran's 
death.  The report should indicate that 
the examiner reviewed the claims file.  
On the basis of a thorough review of the 
file, including all material received 
pursuant to this remand, the examiner 
should set forth all established 
diagnoses and expressly offer an opinion 
as to the most probable etiology and date 
of onset of any pulmonary disorder found 
to have caused or accelerated the 
veteran's death.  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or 
more probability) that any diagnosed 
pulmonary disorder(s) that caused or 
contributed to his death is etiologically 
related to: (1) the veteran's military 
service, to include in service exposure 
to Agent Orange and/or in-service 
exposure to asbestos (only if shown in 
service), (2) post-service exposure to 
asbestos, if any is shown, and/or (3) any 
other factors shown in the claims file.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

5.  After completion of the above, the 
AMC should adjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to the issues on 
appeal and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



